Citation Nr: 0800221	
Decision Date: 01/03/08    Archive Date: 01/22/08

DOCKET NO.  03-30 910	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUES

1.  Entitlement to service connection for type II diabetes 
mellitus as secondary to presumed exposure to herbicides.

2.  Entitlement to specially adapted housing and housing 
assistance.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife




ATTORNEY FOR THE BOARD

W.T. Snyder, Counsel


INTRODUCTION

The veteran had active service from December 1954 to December 
1958 and from February 1959 to March 1965.

This appeal to the Board of Veterans' Appeals (Board) arose 
from a December 2002 rating decision of the Regional Office 
(RO) of the Department of Veterans Affairs (VA) in Seattle, 
Washington.  The rating decision also denied entitlement to 
service connection for post operative residuals of right foot 
gout.  At a March 2006 travel board hearing, however, he 
withdrew his appeal of that claim; therefore, it is no longer 
in an appellate status and hence that claim is dismissed.  
See 38 C.F.R. § 20.204 (2007).

The case was remanded in December 2005.

At the March 2006 hearing, the veteran and his representative 
requested referral of a claim for entitlement to service 
connection for right ankle injury residuals.  In a January 
2007 rating decision it was determined new and material 
evidence was not submitted to reopen that claim.  Thereafter, 
the veteran submitted a timely Notice of Disagreement, and a 
Statement of the Case (SOC) was issued in March 2007.  A 
timely substantive appeal, however, has yet to be filed.  
Thus, that issue is not before the Board and will not be 
discussed in the decision below.  See 38 C.F.R. §§ 20.200, 
20.201 (2007).

The veteran served in the United States Navy.  In Haas v. 
Nicholson, 20 Vet. App. 257 (2006), the United States Court 
of Appeals for Veterans Claims (Court) held that, for 
purposes of applying the presumption of herbicide exposure, 
service in the Republic of Vietnam must be read to include 
service near the shores of Vietnam without regard as to 
whether there was an actual visitation to the land mass of 
Vietnam, and VA appealed the decision.  The Court stayed its 
decision pending VA's appeal.  Ribaudo v. Nicholson, 21 Vet. 
App. 137 (2007) (Per curiam order).  For the reasons 
discussed in the body of the decision below, the Board finds 
the veteran's claim does not fall within the class of claims 
based on presumed herbicide exposure that are affected by the 
stay.


FINDINGS OF FACT

1.  The veteran did not serve in the waters of, or ashore in, 
Vietnam.

2.  The preponderance of the probative evidence indicates 
that type II diabetes mellitus is not related to an in-
service disease or injury.

3.  The veteran's service-connected disabilities do not 
result in the loss of use of both lower extremities, the loss 
of use of a lower and a upper extremity, or the loss of use 
of a lower extremity which so affects the functions of 
balance or propulsion as to preclude locomotion without the 
aid of a wheelchair.

4.  The veteran is not blind, and does not have permanent 
impairment of vision of both eyes, ankylosis of one or both 
knees or one or both hips, or loss of use of either hand or 
either foot as a result of his service-connected 
disabilities.


CONCLUSIONS OF LAW

1.  Type II diabetes mellitus was not incurred in or 
aggravated by active service, nor may it be presumed to have 
been incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1101(3), 1110, 1112, 1113, 1131, 1137, 5107(b) 
(West 2002 and Supp. 2007); 38 C.F.R. §§ 3.102, 3.303, 3.307, 
3.309(a) (2007).

2.  The criteria for specially adapted housing assistance or 
a special home adaptation grant have not been met.  38 
U.S.C.A. §§ 2101(a), 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.809 (2007).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The requirements of the VCAA, Pub. L. No. 106-475, 114 Stat. 
2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, and 5126, have been met.  There is 
no issue as to providing an appropriate application form or 
completeness of the application.  VA notified the veteran in 
September 2002 and August 2006, the latter pursuant to the 
Board's remand, of the information and evidence needed to 
substantiate and complete a claim, to include notice of what 
part of that evidence is to be provided by the claimant, and 
notice of what part VA will attempt to obtain.   VA has 
fulfilled its duty to assist the claimant in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
VA informed the claimant of the need to submit all pertinent 
evidence in his possession, and provided adequate notice of 
how disability ratings and effective dates are assigned.  
While the appellant may not have received full notice prior 
to the initial decision, after notice was provided the 
claimant was afforded a meaningful opportunity to participate 
in the adjudication of the claims, and the claim was 
readjudicated.  The claimant was provided the opportunity to 
present pertinent evidence and testimony.  In sum, there is 
no evidence of any VA error in notifying or assisting the 
appellant that reasonably affects the fairness of this 
adjudication.

Service Connection Claim

Governing Law and Regulation

Service connection is warranted where the evidence of record 
establishes that a particular injury or disease resulting in 
disability was incurred in the line of duty in the active 
military service or, if pre-existing such service, was 
aggravated thereby. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 
3.303.  Service connection may also be warranted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).  
Diabetes mellitus, if manifest to a degree of 10 percent 
within one year after separation from active duty, may be 
presumed to have been incurred in service. 38 U.S.C.A. §§ 
1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  All veterans 
who served on the land mass of Vietnam are presumed to have 
been exposed to herbicide agents, including Agent Orange.  
Diabetes mellitus is among the diseases the Secretary of VA 
has determined is associated with herbicide exposure.  See 
38 C.F.R. §§ 3.307(a)(6), 3.309(e).

Analysis

The veteran has never asserted that he is entitled to service 
connection on a direct basis, and his service medical records 
are entirely negative for any complaints, findings, or 
treatment, for diabetes related symptoms.  Further, the 1965 
Report of his Examination for Separation from Active Service 
notes his albumin and sugar were negative.  Indeed, the 
record shows that the veteran was not diagnosed with diabetes 
until March 2002.  Thus, all the evidence of record is 
against finding a direct basis for service connection, and 
against entitlement on a presumptive basis.  38 C.F.R. 
§§ 3.303, 3.307(a)(3).

The veteran concedes that he never went ashore in Vietnam.  
March 2006 transcript at p. 11.  He has, however, made a 
vague reference to his service aboard the carrier, USS Kitty 
Hawk.  If in fact he served aboard the USS Kitty Hawk during 
combat operations in the waters of Vietnam, his claim would 
come under the Haas/Ribaudo stay.  The evidence of record, 
however, clearly demonstrates the veteran never served in the 
waters of Vietnam.

In this regard, the claims file contains an excerpt from the 
Dictionary Of American Fighting Ships, Vol. III (1968), pp. 
663-334, that gives a brief history of the USS Kitty Hawk.  
It states the vessel commenced combat operations in the 
waters of Vietnam in December 1965.  While the veteran's 
service personnel records note his assignment to the Kitty 
Hawk in January 1965, they was also note he was separated 
from active service in March 1965, well before the Kitty Hawk 
deployed for operations in Vietnam.  He has asserted no other 
basis for his claimed exposure to herbicides.  See Combee v. 
Brown, 34 F.3d 1039, 1042 (Fed. Cir. 1994).  As there is no 
competent evidence linking diabetes mellitus to the veteran's 
service, entitlement to service connection is denied.  Thus, 
the preponderance of the evidence is against the claim, and 
the benefit sought on appeal is denied.  38 C.F.R. §§ 3.303, 
3.307, 3.309.

Entitlement To Adaptive Housing

The veteran asserts that, for all practical purposes, his 
lower extremities are useless and, as a result, he is 
entitled to adaptive housing.  The evidence preponderates 
against his assertion.

Governing Law and Regulation

A certificate of eligibility for assistance in acquiring 
specially adapted housing may be provided if, among other 
things, the veteran is entitled to service-connected 
compensation for permanent and total disability due to: (1) 
the loss, or loss of use, of both lower extremities such as 
to preclude locomotion without the aid of braces, crutches, 
canes, or a wheelchair, or (2) blindness in both eyes, having 
only light perception, plus the anatomical loss or loss of 
use of one lower extremity, or (3) the loss or loss of use of 
one lower extremity together with residuals of organic 
disease or injury which so affect the functions of balance or 
propulsion as to preclude locomotion without the aid of 
braces, crutches, canes, or a wheelchair, or (4) the loss or 
loss of use of one lower extremity together with the loss or 
loss of use of one upper extremity which so affect the 
functions of balance or propulsion as to preclude locomotion 
without the aid of braces, crutches, canes, or a wheelchair. 
38 U.S.C.A. § 2101(a); 38 C.F.R. § 3.809(b).

The term "loss of use" of a hand or foot is defined by 38 
C.F.R. § 3.350(a)(2) as that condition where no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
elbow or knee with use of a suitable prosthetic appliance.  
The determination will be made on the basis of the actual 
remaining function, whether the acts of grasping, 
manipulation, etc. in the case of the hand, or balance, 
propulsion, etc., in the case of a foot, could be 
accomplished equally well by an amputation stump with 
prosthesis.

Examples under 38 C.F.R. §§ 3.350(a)(2) and 4.63 which 
constitute loss of use of a foot or hand are extremely 
unfavorable ankylosis of the knee, or complete ankylosis of 
two major joints of an extremity, or shortening of the lower 
extremity of 3 and 1/2 inches or more.  Also considered as 
loss of use of a foot under 38 C.F.R. § 3.350(a)(2) is 
complete paralysis of the external popliteal (common 
peroneal) nerve and consequent foot drop, accompanied by 
characteristic organic changes, including trophic and 
circulatory disturbances and other concomitants confirmatory 
of complete paralysis of this nerve.  Under 38 C.F.R. § 
4.124a, Diagnostic Code 8521, complete paralysis also 
encompasses foot drop and slight droop of the first phalanges 
of all toes, an inability to dorsiflex the foot, loss of 
extension (dorsal flexion) of the proximal phalanges of the 
toes, loss of abduction of the foot, weakened adduction of 
the foot, and anesthesia covering the entire dorsum of the 
foot and toes.

Analysis

The veteran and his wife have described the appellant's 
substantial difficulty with ambulating due to his disability 
in his lower extremities.  He must wear braces on both legs, 
and without them he is unable to walk.  The veteran has 
explained that he must strap on his braces even to go to the 
bathroom at night.  He asserts that he has poor balance, and 
is prone to falls, especially when trying to ascend and 
descend stairs.  His wife has described how she tried to walk 
in front of him when he is descending stairs.  She also 
opined that for all intents and purposes, in her opinion, the 
veteran's lower extremities are useless.  Transcript, pp. 7-
11, 17-18.

The veteran is currently service connected for residuals  of 
a left leg injury, Muscle Group XII, chronic prostatitis, and 
degenerative disc disease of the lumbar spine, for a total 
combined rating of 70 percent.  He was granted a total 
disability rating on the basis of individual unemployability, 
effective April 1999.  He also received special monthly 
compensation for loss of the use of his left foot, effective 
June 1992.  See 38 U.S.C.A. § 1114(k); 38 C.F.R. § 3.350(a).

The veteran is not, however, service connected for blindness 
in either eye.  A November 2002 VA examination report noted 
his right foot is status post-Keller resection arthroplasty 
with K-wire, but the veteran is not currently service 
connected for any right lower extremity disorder.  

VA outpatient treatment records of September 2006 note the 
veteran presented in a wheelchair, and that he was ambulated 
slowly from the waiting room to the examination room with a 
wheeled walker.  An October 2006 Occupational Therapy entry 
notes the veteran's eligibility for a motorized wheelchair 
due to loss of use of both lower extremities combined with 
impairment of both upper extremities, all of which rendered 
him unable to propel a manual wheelchair.  Again, however, 
the appellant is neither service connected for a right lower 
extremity disorder, nor is he service connected for any upper 
extremity disorder. 

The medical evidence set forth above does not provide the 
critical missing elements of the veteran's claim: 1) as 
stated, he is not service connected for blindness in either 
eye; and, 2) only one of his lower extremities is service 
connected, and neither upper extremity is service connected 
for any disorder.  Thus, while the Board acknowledges the 
veteran's difficulty functioning with his brace and special 
shoes, the loss of use of his service-connected left foot, 
alone, does not meet the statutory criteria for the benefit 
he seeks.  Further, the medical evidence of record notes no 
service connected organic disease or injury, the residual of 
which, so affects his balance or propulsion to preclude 
locomotion without the aid of braces, etc.  Thus, the 
preponderance of the evidence is against the veteran's claim.  
38 C.F.R. § 3.809.

The Board considered the doctrine of reasonable doubt while 
deciding the veteran's appeal; but as the preponderance of 
the evidence is against his claims, it does not apply.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).




ORDER

Entitlement to service connection for type II diabetes 
mellitus as secondary to presumed exposure to herbicides is 
denied.

Entitlement to specially adapted housing and housing 
assistance is denied.

The claim of entitlement to service connection for gout of 
the right foot is dismissed. 



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


